DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously cited objection and thus the objection is withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Interpretation
Amended claim 14 now requires the particular values of x and y as well as inserting the substrate into the chamber with a granulometry between 500 and 700 grit.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) regarding the reactive gases of claim 14, the “base pressure” in claim 14, the distinction between steps (f) and (g) in claim 14, the “inert gas” in claim 15, the “target power” in claim 19, the “blank” in claims 19-21, the parenthetical limitations in claims 17 and 21, and the “ISO classification” in claim 20, and “the surface of the material” in claim 21, and thus these rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 14, steps f and g state that a thin film of nickel copper binary oxynitride is deposited by RF sputtering and “depositing further a film of nickel copper binary oxynitride” thus indicating that two separate thin films are deposited. Additionally, step f seems to indicate that the film is deposited at the base pressure. These limitations are not supported by the specification, which states that a base pressure is reached before starting the discharge and performing plasma cleaning (i.e. not depositing a film) and then the deposition of nickel copper binary oxynitride is started at a working pressure pf 7.2e-1 to 7.6e-1 Pa (see pg. 13-14 of specification). For the purposes of examination, the limitation will be evaluated as if the claim refers to a single film being deposited. This rejection may be overcome by amending “at a base pressure” in step f to read “comprises a base pressure” and amending “depositing further a film” in step g to read “depositing the thin film” to clarify that the film is only formed at the working pressure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the limitation “NiCuOxNy wherein the value of x is between 0.25 and 1.0; and the value of y is between 0.5 and 0.8” is unclear as to whether the values of x and y are atomic ratios (i.e. amount of O and N relative to 1 Ni and 1 Cu) or an atomic percent. Applicant’s arguments state that the present invention requires the proportion of N is between 0.5% and 0.8% (see pg. 9 filed 4/28/2022); the claims and specification are not clear that this interpretation is intended.
In claim 14, “the vacuum chamber” in line 9, “the radiofrequency source” and “the magnetron” in line 13, and “the cathode, blank or target” in line 14 lack antecedent basis. Although a PVD magnetron sputtering RF reactor is recited, it is not clear from this limitation that there is a singular vacuum chamber, radiofrequency source, magnetron, and target. This rejection may be overcome by changing the limitations to read “a vacuum chamber”, “a radiofrequency source”, “a magnetron”, and “a cathode, blank or target” in the aforementioned lines.
In claim 19, “the constant deposit time” lacks antecedent basis because the constant deposition time is not previously recited. This rejection may be overcome by changing the limitation to read “a constant deposit time”
In claims 20-22, the claims recite percentages of Ni. However, this limitation is indefinite because it is unclear whether the percentage refers to a mass% or an atomic%. On pg. 13 of the specification, it is stated that the nickel composition is by weight; therefore, it is understood that the other nickel composition limitations are also intended to be weight%. Therefore, this rejection may be overcome by amending the claims to specify that the percentages are “by weight”
In claims 20-22, it is unclear whether the limitations require the film is formed at the recited conditions or simply that the film formed at those conditions would have the given properties. If applicant wishes to require the forming of the film with the described properties, the claim should be amended to read “wherein the thin film is formed at the operating conditions:” and add “such that” prior to the product limitation (e.g. the resulting coating is biocompatible (in claim 20)).
In claim 21, it is unclear whether “hydroxyapatite greater than 39% of the surface of the steel” is formed naturally after depositing the film at the given properties or if another process step is performed to form the hydroxyapatite.
Claims 15-16 and 18 depend on claim 14 and thus are indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Reddy (US 20050109356 A1), Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”), and Cho (US 20130220821 A1).
Regarding claim 14, Fortunato teaches depositing an OCuxNiy layer wherein nitrogen is introduced as an impurity (para 80-81), thus forming a film composition of NiCuON, wherein the nitrogen content may be up to 0.2 (or 20%) of the total composition. Fortunato also teaches x and y may be between 1 and 3 (para 1), and in one case x:y is 1:1 (para 73) and thus, with a nitrogen content of 20% of the total composition, the overall composition would be NiCuON0.75 (NiCuOxNy wherein x is 1 and y is 0.75). Though Fortunato fails to explicitly teach a value of x is between 0.25 and 1.0 and the value of y is between 0.5 and 0.8, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within Fortunato’s range of nickel and copper subscripts (x and y) between 0 and 3 and a nitrogen proportion of up to 20% of the OCuxNiy composition, including values that result in compositions within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Fortunato also teaches the OCuNi may be deposited by RF sputtering in a reactive atmosphere with the presence of a magnetron (para 82, 88). Fortunato also teaches an electrode containing a target 34 where RF power is applied and comprising a confinement magnetic field, thus requiring a radio frequency source (power supply 27) and magnetron within the chamber (para 42, 44; Fig. 10). Fortunato also teaches that the target contains nickel and copper in a desired ratio (para 88), that the substrate may be stainless steel (para 93), and that the substrate 20 is inserted into a sample holder 19 in a vacuum chamber 23 (para 42-44; Fig. 10). Fortunato teaches the nitrogen impurities are introduced as nitrogen gas (para 88) and teaches that argon as an inert gas and oxygen as a reactive gas are introduced to perform reactive sputtering (para 89).
Fortunato teaches that the total deposition pressure (working pressure) may vary between 5e1 to 1e-4 Pa for the deposition of the NiCuON film (para 89). Though Fortunato fails to explicitly teach depositing a thin film of the nickel copper binary oxynitride at a working pressure of 7.2e-1 Pa and 7.6e-1 Pa, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 5e1 to 1e-4 Pa for the working pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Fortunato fails to explicitly teach a base pressure of between 3e-3 to 3.5e-3 Pa. However, Reddy (US 20050109356 A1), in the analogous art of sputtering oxynitrides, teaches evacuating the chamber to a base pressure of less than about 10-3 Pa before introducing the gases in the chamber (para 0070). Because Reddy teaches that such sputtering base pressures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to evacuate the chamber of Fortunato to a pressure of less than about 10-3 Pa before sputtering to prevent contamination with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Fortunato and Reddy fails to explicitly teach a base pressure of between 3e-3 to 3.5e-3 Pa. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because less than about 10-3 Pa is so close to the claimed range of 3e-3 to 3.5e-3 Pa that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure of 3e-3 to 3.5e-3 Pa with a reasonable expectation of success and with predictable results.
The combination of Fortunato and Reddy fails to explicitly teach polishing a surface of a stainless steel AISI316L substrate up to a granulometry between 500 and 700 grit and cleaning the substrate with distilled water and isopropanol.
However, Almomani (NPL), in the analogous art of sputtering onto a stainless steel substrate for biomedical applications, teaches using a medical grade (AISI) 316L stainless steel substrate, polishing the substrate to 600 grit (granulometry between 500 and 700 grit), and ultrasonically cleaning the substrate using isopropyl alcohol (isopropanol) (Section II – Experimental Procedure). Fortunato also teaches that the OCuNi film may be used for medical and biotechnology applications (para 1) and is silent to the type of stainless steel used as a substrate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a medical grade 316L stainless steel substrate as described by Almomani. Furthermore, because Almomani teaches that such pretreatment methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to pretreat the 316L stainless steel substrate by polishing to 600 grit and cleaning with solvents including isopropyl alcohol with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Fortunato, Reddy, and Almomani fails to explicitly teach cleaning the substrate with water. However, Cho (US 20130220821 A1), in the analogous art of thin film deposition onto a stainless steel substrate, teaches depositing a layer on stainless steel disks after mechanical polishing, sonication (cleaning) in acetone, isopropyl alcohol (isopropanol), and afterward in deionized (distilled) water (para 0031). Because Cho teaches that such cleaning methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate in water after ultrasonically cleaning with isopropanol with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 18, the combination of Fortunato, Reddy, Almomani, and Cho teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (Fortunato para 89). Though the aforementioned combination fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 293 K to 373 K, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 19, the combination of Fortunato, Reddy, Almomani, and Cho teaches that the distance between the source and substrate may be within the range 2-30 cm (Fortunato para 100). Though the aforementioned combination fails to explicitly teach a substrate-target distance of 5 cm, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 cm to 30 cm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Though the combination of Fortunato, Reddy, Almomani, and Cho fails to explicitly teach a target power between 200 and 350 W and a constant deposit time of 60 minutes, Fortunato teaches that the sputtering time and energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the deposition time and target power are recognized as result effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition time and target power by routine optimization, which can include a deposition time of 60 minutes and a target power between 200 and 350 W. See MPEP 2144.05(II).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Reddy (US 20050109356 A1), Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”), and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Kosaka (US 20170059983 A1).
Regarding claim 15, the combination of Fortunato, Reddy, Almomani, and Cho teaches the inert gas is argon (Fortunato para 106) but fails to explicitly teach the flow of argon in the vacuum chamber is between 18.0 and 22.0 sccm. However, Kosaka (US 20170059983 A1), in the analogous art of sputtering an oxynitride film, teaches an argon flow rate of 18 sccm (para 0053). The combination of Fortunato, Reddy, Almomani, and Cho is silent to the argon flow rate. Because Kosaka teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an argon flow rate of 18 sccm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Claims 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Reddy (US 20050109356 A1), Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Okazaki (US 20040072016 A1).
Regarding claim 16, the combination of Fortunato, Reddy, Almomani, and Cho teaches the reactive gases are oxygen and nitrogen (Fortunato para 88, 89), but fails to explicitly teach the flow of oxygen remains constant at 2 sccm and the flow of nitrogen is between 4 and 18 sccm.
However, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm, and an oxygen flow rate of 2 sccm (para 0032, 0036). Additionally, the combination of Fortunato, Reddy, Almomani, and Cho is silent to the nitrogen and oxygen flow rates.
Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and an oxygen flow rate of 2 sccm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 20, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48%.
The aforementioned combination fails to explicitly teach a composition of 72% Ni and 28% Cu. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 73.48% Ni and 26.52% Cu is so close to the claimed 72% Ni and 28% Cu that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a target composition of 72% Ni and 28% Cu with a reasonable expectation of success and with predictable results.
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 10 and 18 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and target power of 200 W with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	The combination of Fortunato, Reddy, Almomani, Cho, and Okazaki fails to explicitly teach a target power of 250 W. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 200 W is so close to the claimed value of 250 W that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 250 W with a reasonable expectation of success and with predictable results.
	Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Okazaki also teaches that the OCuxNiy semiconductor films are used in the medical and biotechnology industry, in particular as biosensors (Fortunato para 32, 54), and therefore the films must be biocompatible. Alternatively, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).
Regarding claim 22, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48% (between 14% and 90%).
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 4 and 18 sccm, a temperature of 323 K to 573 K, and a power of 200-350 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Though Fortunato fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 293 K to 373 K, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and target power of 200 W with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 200 to 350 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Okazaki fails to explicitly teach the film formed has a band gap energy between 0.8 and 2.5 eV, Urbach energy between 0.7 and 2.8 eV, static refractive index between 1.8 and 2.98, absorbent in the UV-vis range with wavelengths between 200 and 800 nm, and has transmittance in the IR region of the electromagnetic spectrum between 800 and 2500 nm. However, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Reddy (US 20050109356 A1), Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”), and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Okazaki (US 20040072016 A1), Bilek (NPL – “Plasma modified surfaces for covalent immobilization of functional biomolecules in the absence of chemical linkers: towards better biosensors and a new generation of medical implants”), and Hosseini (NPL – “Improved surface bioactivity of stainless steel substrates using osteocalcin mimetic peptide”).
Regarding claim 21, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular element composition may vary between 0.005 and 0.995 (Fortunato claim 1), which includes a nickel composition of 0.9 (90%) and a copper composition of 0.1 (10%). Though the aforementioned combination does not explicitly teach a nickel composition of 90% and a copper composition of 10%, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.005 to 0.995 as the composition of nickel, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The aforementioned combination of Fortunato, Reddy, Almomani, and Cho fails to explicitly teach a nitrogen flow rate of 10 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Fortunato fails to explicitly teach a temperature of 433 K. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and target power of 200 W with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	The combination of Fortunato, Reddy, Almomani, Cho, and Okazaki fails to explicitly teach a target power of 250 W. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 200 W is so close to the claimed value of 250 W that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 250 W with a reasonable expectation of success and with predictable results.
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Okazaki fails to explicitly teach that the film generates a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate under simulated physiological conditions. 
However, Bilek (NPL), in the analogous art of biosensors, teaches adding layers to a stainless steel surface for implanted biosensor applications compatible with CMOS processing in order to prevent undesirable responses in the body (Abstract, Conclusions). Additionally, Hosseini (NPL), in the analogous art of implantable biodevices, teaches evaluating osseointegration of implanted biodevices comprising 316L stainless steel by application of hydroxyapatite (Abstract, Section 4 – Discussion) through hydrothermal calcium modification to stimulate hydroxyapatite formation through incubation with simulated body fluid (simulated physiological conditions) (Section 1 – Introduction). Hosseini also teaches that application of a TiO2 thin film on stainless steel improves biocompatibility and hydroxyapatite forming ability of the surface (Section 1 – Introduction). Fortunato teaches that the OCuNi film can be applied in the medical and biotechnology industry, namely where OCuNi can be used in the conception of CMOS devices or as biodetectors (para 14, 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a hydroxyapatite layer on the surface of the OCuNi film of Fortunato in simulated body fluid in order to evaluate biocompatibility when implanted into the body. The combination of Fortunato, Reddy, Almomani, Cho, Okazaki, Bilek, and Hosseini would inherently form a hydroxyapatite coating on greater than 39% of the surface, favor osseointegration, and have a nickel release rate because the aforementioned combination teaches a copper nickel oxynitride film with the same composition and formed by the same process as the instant application.
Alternatively, the combination of Fortunato, Reddy, Almomani, Cho, and Okazaki teaches all limitations of the claimed process and thus must necessarily yield the formation of a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate, when exposed to simulated physiological conditions. See MPEP 2112(II).

	Claims 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Reddy (US 20050109356 A1), Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”), and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Takagi (JPH10307204A).
Regarding claim 16, the combination of Fortunato, Reddy, Almomani, and Cho teaches the reactive gases are oxygen and nitrogen (Fortunato para 88, 89), but fails to explicitly teach the flow of oxygen remains constant at 2 sccm and the flow of nitrogen is between 4 and 18 sccm. However, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rates of oxygen and nitrogen to obtain a desired performance (para 0011, 0029). Therefore, the flow rates of oxygen and nitrogen are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and oxygen flow rate by routine optimization, which can include a nitrogen flow rate between 4 and 18 sccm and an oxygen flow rate of 2 sccm. See MPEP 2144.05(II).
Regarding claim 19, the combination of Fortunato, Reddy, Almomani, and Cho teaches that the distance between the source and substrate may be within the range 2-30 cm (Fortunato para 100). Though the aforementioned combination fails to explicitly teach a substrate-target distance of 5 cm, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 cm to 30 cm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Fortunato, Reddy, Almomani, and Cho fails to explicitly teach a target power between 200 and 350 W and a constant deposit time of 60 minutes. However, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches controlling the film thickness by adjusting the sputtering power and film formation time (para 0041). Therefore, the sputtering (target) power and film formation (deposit) time are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the target power and deposition time by routine optimization, which can include a target power between 200 and 350 W and a deposition time of 60 minutes. See MPEP 2144.05(II).
Regarding claim 20, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48%.
The aforementioned combination fails to explicitly teach a composition of 72% Ni and 28% Cu. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 73.48% Ni and 26.52% Cu is so close to the claimed 72% Ni and 28% Cu that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a target composition of 72% Ni and 28% Cu with a reasonable expectation of success and with predictable results.
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 10 and 18 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and target power by routine optimization, which can include a nitrogen flow rate between 10 and 18 sccm and a target power of 250 W. See MPEP 2144.05(II).
	Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Takagi also teaches that the OCuxNiy semiconductor films are used in the medical and biotechnology industry, in particular as biosensors (Fortunato para 32, 54), and therefore the films must be biocompatible. Alternatively, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).
Regarding claim 21, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular element composition may vary between 0.005 and 0.995 (Fortunato claim 1), which includes a nickel composition of 0.9 (90%) and a copper composition of 0.1 (10%). Though the aforementioned combination does not explicitly teach a nickel composition of 90% and a copper composition of 10%, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.005 to 0.995 as the composition of nickel, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The aforementioned combination of Fortunato, Reddy, Almomani, and Cho fails to explicitly teach a nitrogen flow rate of 10 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Fortunato fails to explicitly teach a temperature of 433 K. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and target power by routine optimization, which can include a nitrogen flow rate of 10 sccm and a target power of 250 W. See MPEP 2144.05(II).
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Takagi fails to explicitly teach that the film generates a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate under simulated physiological conditions. However, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the formation of a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate, when exposed to simulated physiological conditions. See MPEP 2112(II).
Regarding claim 22, the combination of Fortunato, Reddy, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48% (between 14% and 90%).
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 4 and 18 sccm, a temperature of 323 K to 573 K, and a power of 200-350 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Though Fortunato fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 293 K to 373 K, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and target power by routine optimization, which can include a nitrogen flow rate between 4 and 18 sccm and a target power of 250 to 350 W. See MPEP 2144.05(II).
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Reddy, Almomani, Cho, and Takagi fails to explicitly teach the film formed has a band gap energy between 0.8 and 2.5 eV, Urbach energy between 0.7 and 2.8 eV, static refractive index between 1.8 and 2.98, absorbent in the UV-vis range with wavelengths between 200 and 800 nm, and has transmittance in the IR region of the electromagnetic spectrum between 800 and 2500 nm. However, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Fortunato teaches OCuNi doped with different impurities, including nitrogen, which differs substantially from the nickel copper binary oxynitride claimed because the proportions of N are different. This argument is not persuasive because oxynitrides contain oxygen and nitrogen not bound to each other, which is the case when nitrogen is doped into OCuNi.
Applicant also argues that the composition of N does not exceed 0.2% and the present invention is between 0.5% and 0.8% in a sufficient amount that allows N atoms to react with Ni and Cu atoms and displace oxygen in the crystalline structure. This argument is not persuasive because Fortunato teaches the maximum proportion of N2 is 0.20 of the OCuNi molar composition (para 81). One skilled in the art would understand this to mean up to 0.20 in molar fraction (not in percentage) and thus the composition can be up to 20% (not 0.2% as the applicant argues). This interpretation is supported by the fact that the highest amount of x and y are also presented as proportions from 0.005 to 0.995 (para 80), which clearly does not refer to less than 1% of the total film. Additionally, it is unclear from the specification that the values of x and y are intended to be percentages, as argued, rather than atomic ratios.
Applicant also argues that one wouldn’t have expected to use any of the values within the Fortunato pressure ranges because the material is completely different. This argument is not persuasive because, as described above, the material of Fortunato is the same as claimed and it would have been obvious to use any pressures taught by Fortunato to produce the material.
Additionally, Reddy (US 20050109356 A1) has been cited to teach a base pressure for a sputtering process for oxynitrides. The exact material being deposited would not discourage the use of this base pressure because the purpose is to remove impurities in the chamber before sputtering.
Applicant also argues that Almomani is totally irrelevant to the instant subject matter because the reference is about corrosion protection than making binary oxynitride films. This argument is not persuasive because Almomani relates to sputtering in general as well as biomedical applications. Fortunato teaches that the OCuNi films may be used in medical devices and teaches a steel substrate. Therefore, it would have been obvious to use a specific type of steel compatible with biodevices (AISI 316L). Furthermore, with regard to the grit and cleaning teaching of Almomani, polishing and cleaning of substrates are standard in all sputtering processes and thus it would have been obvious to use a similar cleaning process when sputtering any film on a similar substrate. 
Applicant also argues that Cho is directed to a method to produce a silicon nanowire and that a template is generated on a metal substrate to form nanowires on the substrate, which is different from the present application. This argument is not persuasive because Cho is cited to teach a method of cleaning a substrate, which can be generally applied to sputtering processes and thus the exact material deposited is not relevant.
Applicant argues that the prior art does not work as basis for choosing the temperature condition because the methods of each reference are directed to coatings of different materials. This argument is not persuasive because Fortunato (the primary reference) is relied on for its temperature to form the claimed material.
Applicant argues that a person skilled in the art knows that a change in the sputtering distance would result in a coating with different properties and the three references combined are based on methods to obtain different materials compared with the claimed material. Furthermore, the applicant argues that any change in deposition parameters entails changes in microstructure, composition, and properties of the coating, and though a person having ordinary skill in the art may determine workable ranges, it is not guaranteed that the same coating is obtained. This argument is not persuasive because the sputtering distance is taught by Fortunato and it would have been obvious to use any sputtering distance within its disclosed range with a reasonable expectation of success with the understanding that there are some differences in properties at each distance. The other references are primarily relied upon for substrate treatment and thus would not significantly impact the properties of the deposited film.
Applicant argues that a person having ordinary skill in the art would not use an argon flow rate of 18 sccm because they know that the injected gases disclosed by Kosaka are different from the ones disclosed in the present invention and that any change modifies the characteristics of the film. This argument is not persuasive because Kosaka teaches an argon flow rate for deposition of an oxynitride film. Furthermore, Fortunato is silent to the exact flow rate of the sputtering process; however, a flow rate must be present in the Fortunato process. One skilled in the art would expect an argon flow rate used for depositing an oxynitride film to be operable for depositing the film of Fortunato with a reasonable expectation of success.
Applicant also argues that Okazaki discloses a completely different chemical composition of the film and thus one skilled in the art would not use a nitrogen and oxygen flow with reasonable expectation of success because that person understands that many thin films with different composition could be deposited in conditions close or equal to those reported in the present invention, but this does not mean that the same type of material with similar properties is obtained. This argument is not persuasive because Okazaki teaches using a particular oxygen and nitrogen flow rate for depositing an oxynitride film. Additionally, Fortunato is silent to the exact flow rate of oxygen and nitrogen but must have a flow rate. One skilled in the art would expect an oxygen and nitrogen flow rate used for depositing an oxynitride film to be operable for depositing the film of Fortunato with a reasonable expectation of success.
Applicant argues that the composition of the prior art (73.48% and 26.52%) is close to but not equal to the disclosed composition of the present invention and any change in conditions of the sputtering technique impacts substantially the characteristics of the resulting film. The applicant then points to the fact that 0.2% N does not form oxynitrides while 0.5-0.8% N does form oxynitrides as evidence that small changes in composition influence the obtained product. This argument is not persuasive because the applicant has failed to show the criticality of the claimed range by providing evidence that the composition of the claimed invention produces unexpected results when compared to the prior art composition. A prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Applicant also argues that the claimed temperature of 433 K is not close to the Fortunato range of 293-373K because the difference from the closest value is 60 K. This argument is not persuasive because the applicant has not shown that the temperature of 433K produces unexpected results when compared to the range of Fortunato. A prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). One skilled in the art would recognize that 433 K and the range of 293-373 K both disclose relatively low temperature depositions and thus would be expected to produce similar results. Furthermore, applicant’s claim 18 recites a temperature range from 323-573 K, which seems to indicate that temperatures within the range of 323-573 K would produce similar results when compared to 433 K in particular.
Applicant argues that there is no reasonable expectation of success or predictable results in optimizing the power of Fortunato. This argument is not persuasive because it is recognized in the art that the target power can influence the film composition. Therefore, it would have been obvious to one skilled in the art to optimize the target power to achieve a desired composition.
Applicant argues that the claimed power of 250 W is not close to the value disclosed by the prior art (200 W) because the difference is 50 W. This argument is not persuasive because the applicant has not shown that the power of 250 W produces unexpected results when compared to 200 W. One skilled in the art would not view a difference in 50 W to be a significant change in power. Additionally, applicant’s claim 19 recites the target power range from 200 to 350 W, which seems to support the fact that powers from 200-350 W would produce similar results when compared to 250 W in particular.
Applicant argues that changing sputtering conditions would affect properties of the film. This argument is not persuasive because, though it is understood that changing sputtering conditions would affect film properties, applicant has not shown that the claimed conditions are critical and would produce unexpected results when compared to conditions just outside of the claimed ranges.
Applicant argues that Takagi would not be used as a basis for nitrogen flow rate and target power because the material composition is different from the one claimed in the present invention. This argument is not persuasive because Takagi teaches using a particular nitrogen flow rate and target power for depositing an oxynitride film with copper and nickel as primary components. Additionally, Fortunato is silent to the exact flow rate of nitrogen and target power but must have a flow rate and target power to perform its method. One skilled in the art would expect an oxygen and nitrogen flow rate used for depositing an oxynitride film containing copper and nickel as primary components to be operable for depositing the film of Fortunato with a reasonable expectation of success.
Applicant argues that combination of prior art with different principles of operation is impermissible, the combination of references without evidentiary support, suggestion, or motivation constitutes impermissible hindsight, and the examiner cannot assert that properties or limitations were well within the ordinary skill of the art at the time the claimed invention was made. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the cited prior art all regard sputtering/PVD processes and thus would not have different principles of operation or require substantial reconstruction or redesign of the elements in the primary reference. Additionally, the combinations of references are made according to known methods to yield predictable results (See MPEP 2143(I)(A)). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. One skilled in the art would recognize the effects that flow rates, pressures, target power, etc. would have on the process (i.e. deposition rate, film composition, etc.) and thus the results would have been predictable. 

Applicant argues that the full disclosure of the references teaches away from the applicant’s invention. This argument is not persuasive because the applicant does not point to a specific point of the references that teaches away from the claimed invention. The prior art does not criticize, discredit, or otherwise discourage the claimed solution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797